Order entered May 9, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00662-CR
                               No. 05-21-00663-CR

                PHILLIP LYNN SCHWARTZKOPF, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the County Court at Law No. 1
                           Collin County, Texas
          Trial Court Cause Nos. 001-86990-2020 & 001-86991-2020

                                     ORDER

      Before the Court is appellant’s May 2, 2022 motion to abate these appeals.

In the motion, retained appellate counsel states she has thoroughly reviewed the

records in these appeals and researched potential issues but has been unable to

identify any viable issues. Counsel accurately states she cannot file an Anders brief

because she is retained but asks for a fourteen-day abatement to allow appellant

time to decide how he wishes to proceed.
       We GRANT the motion. We ORDER appellate counsel to inform the Court

of appellant’s decision and/or the status of these appeals BY MAY 27, 2022.

       We DIRECT the Clerk to send copies of this order to the Honorable

Corinne Mason, Presiding Judge, County Court at Law No. 1; and to counsel for

all parties.

       We ABATE these appeals. The appeals will be reinstated on May 27, 2022

or when the Court deems it appropriate to do so.



                                            /s/    ERIN A. NOWELL
                                                   JUSTICE